Citation Nr: 0511327	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  04-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which granted 
service connection for chronic prostatitis and assigned a 10 
percent evaluation.  The veteran challenges the disability 
rating.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  As the statement of the case has 
indicated that all pertinent evidence has been considered, 
and the RO has determined that a 10 percent rating is to be 
assigned for the entire period at issue, the Board can 
proceed with its review without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran's chronic prostatitis is currently manifested 
by complaints of frequent infections, difficulty voiding, 
reduced urine stream, and voiding 2-4 times per night.  

2.  Current objective findings of the veteran's chronic 
prostatitis include nearly continuous low-dose antibiotic 
therapy.

3.  There is no evidence of the need for absorbent pads, 
voiding more than five times per night, intermittent or 
continuous catheterization, frequent hospitalizations, or 
continuous intensive medical management.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no more, for 
chronic prostatitis have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 
4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7527 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

At a personal hearing in August 2003, the veteran testified 
that his prostate disability was worse than currently 
evaluated.  He reflected that he had been treated nearly 
continuously with antibiotics since 2000.  He also needed 
medication which helped control the number of nighttime 
voidings.  He stated that the physicians had considered using 
long-term low-dose antibiotics for treatment because the 
symptoms would return when the medication was discontinued.  
He related that he had to get up three to four times a night 
but the medication had helped to the point that he only 
needed to get up twice a night.

The RO has rated the veteran's chronic prostatitis disability 
under DC 7527.  As required by the regulations, the Board 
will consider voiding dysfunction or urinary tract infection, 
whichever is predominant under 38 C.F.R. § 4.115a.    

Voiding dysfunction, without continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence (rated under a specific rating schedule), is to 
be rated under the three subcategories of urine leakage, 
urinary frequency, and obstructed voiding.

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than twice a day warrants a 20 percent rating.  Requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times daily warrants a 40 percent evaluation.   

Urinary frequency producing daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night day is rated 10 percent disabling.  Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night day is rated 20 percent 
disabling.  Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night is rated 40 
percent disabling.

A noncompensable evaluation is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  A 10 percent rating is 
warranted for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cc's; (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating contemplates urinary retention 
requiring intermittent or continuous catheterization. 

On the other hand, urinary tract infections necessitating 
long-term drug therapy, one to two hospitalizations per year 
and/or requiring intermittent intensive management warrants a 
10 percent evaluation.  A 30 percent evaluation requires 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requires continuous intensive management.

Based on a review of the medical evidence, the Board finds 
that a 20 percent rating, but no more is warranted.  To that 
end, the Board places significant probative value on the 
September 2003 VA examination, in which the veteran reported 
that he experienced urinary frequent every hour during the 
day and nocturia two times per night.  

This evidence is consistent with a January 2003 outpatient 
treatment record where he denied significant dysuria but 
noted that he voided two to three times per night.  Further, 
in a November 2002 VA examination, he related nighttime 
voiding as three to four times per night.  

Giving the veteran the benefit of the doubt, the Board finds 
this evidence consistent with a 20 percent rating for urinary 
frequency, but no more.  Taken together, the daytime voiding 
interval and level of nocturia warrants a higher rating for 
urinary frequency.   

Nonetheless, the Board determines that a no higher than 20 
percent rating is warranted at this time.  First, there is no 
indication of the need for absorbent materials; therefore, 
there is no basis for a higher rating for voiding 
dysfunction.  

Further, 40 percent rating (the next highest) for urinary 
frequency requires daytime voiding interval of less than one 
hour or nocturia of five or more times per night.  While the 
veteran recently reported in his VA Form 9 that he voided 11 
times during an 8 hour period and up to four to five times 
per night, the over-all medical evidence suggests that his 
nighttime voiding rate is in the two to four times per night 
range.  

As noted above, in the November 2002 VA examination, the 
veteran reported that he voided three to four times per 
night.  In January 2003, he indicated that his symptoms had 
improved to voiding two to three times per night.  In his 
August 2003 testimony, he related that he voided twice per 
night.  In the September 2003 VA examination, he noted that 
he voided twice per night.  The Board is inclined to assign 
greater weight to these statements because such reported 
history was given in conjunction with necessary medical 
treatment, and is therefore highly probative.  

Therefore, the over-all medical evidence indicates that the 
veteran voids two to three times per night.  This is most 
consistent with a 20 percent rating (requiring voiding three 
to four times per night), but no more.  Therefore, a higher 
rating is not warranted for urinary frequency.

Next, a higher rating for obstructed voiding would require 
intermittent or continuous catheterization.  In this case, 
the medical evidence does not support a finding that the 
veteran needs catheterization due to his prostatitis.  The 
Board has carefully review outpatient treatment records dated 
from 2000 to the present and finds no need for intermittent 
or continuous catheterization.  

Further, none of the VA examination reports dated in November 
2002, December 2002, or September 2003 relate a need for 
catheterization.  Therefore, the Board finds no basis for a 
higher rating for obstructed voiding.

Next, while the medical evidence reflects long-term treatment 
with antibiotics, there is no evidence that the veteran has 
required frequent hospitalization or drainage due to urinary 
tract infection.  Further, there is no indication of the need 
for continuous intensive management as required by the 
regulations for a higher rating.  

While the over-all medical picture reflects that the veteran 
is prescribed long-term drug therapy on a regular basis, it 
appears that the medication improves his symptoms and he has 
never been hospitalized.  Moreover, recent medical evidence 
suggests that his infections had cleared.  Therefore, the 
Board finds that there is no basis for a higher rating for 
urinary tract infection. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in May 2001, prior to the initial 
adjudication of his claim in December 2001, and again in 
September 2003, after service connection was granted.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The VCAA notice letters provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claim and identified 
which parties were expected to provide such evidence.  The 
veteran was notified of the need to give to VA any evidence 
pertaining to his claim.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the December 2003 statement of the 
case.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Further, the veteran requested and was provided 
with a personal hearing at the RO in August 2003.

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue on appeal were obtained in November 2002, December 
2002, and September 2003.  The available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

A rating of 20 percent, but no more, for chronic prostatitis 
is granted subject to the law and regulations governing the 
award of monetary benefits.



                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


